Title: To James Madison from John Armstrong, Jr., 21 July 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 21st. of July 1806.

1201. 258. 385. 1129. 1431. 829. 1492. 835. 137.
305. 1217. 1069.
A Peace was Signed last night between Russia and France.
Lord Yarmouth has been here for some time but without a public character.  
1459. 1482. 801. 1165. 579. 550. 1089. 
512. 967. 860. 590. 679. 1116. 1320. 256. 137. 170. 1217. 1069. 819.
He is about to take one immediately.  This looks like peace between England & France also.  I am Sir, with distinguished consideration, Your Most Obedient Servant

John Armstrong

